Fourth Court of Appeals
                                   San Antonio, Texas
                                         August 16, 2022

                                      No. 04-22-00273-CV

                    IN THE INTEREST OF E.M.E AND E.D.E., Children

                   From the 45th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2020PA02152
                            Honorable Tina Torres, Judge Presiding


                                         ORDER
        On July 12, 2022, one of Appellant’s two attorneys of record filed a motion to withdraw.
The following day, appellant filed a pro se motion for an extension of time to file the appellant’s
brief. On August 9, 2022, appellant’s other attorney filed the appellant’s brief. Because the
motion to withdraw substantially complies with the Texas Rules of Appellate Procedure, see
TEX. R. APP. P. 6.5, the motion to withdraw is granted. Appellant’s pro se motion is denied as
moot.

       It is so ORDERED on August 16, 2022.

                                                            PER CURIAM


       ATTESTED TO: _________________________
                    MICHAEL A. CRUZ,
                    CLERK OF COURT